Citation Nr: 1448686	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-33 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a videoconference hearing in September 2011 before the undersigned Veterans Law.  A transcript of the hearing testimony is in the claims file.

The Board remanded the case for further development in January 2012.  That development was completed, and the case has since been returned to the Board for appellate review.

A review of Virtual VA and the Veterans Benefits Management System (VBMS) reveals documents that are irrelevant to the issues on appeal or duplicative of documents contained within the paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record suggests that the Veteran may have filed a claim in February 2003.  A March 2014 statement cites to a claims number that was reportedly used to file that earlier claim, and the Veteran has argued that all of the evidence needed to support his current claim would be associated with that earlier claim.  The record does include several documents referencing that other file number, and there is an indication that a February 2003 claim involving 8 issues was cancelled.  However, the record does not contain the original claim or any rating decision resulting from that claim.  

A remand is necessary to determine if any records relating to the February 2003 claim exist and to afford the Veteran the opportunity to submit or identify any evidence submitted with that claim.  While it appears from an August 2010 letter that there was an effort to locate the missing claim, the Veteran alleges that pertinent evidence remains missing.  Therefore, on remand, all attempts to locate the original claims file(s) in accordance with proper procedures should be completed and documented.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to locate the Veteran's February 2003 claim for benefits and any records pertaining to that earlier claim.  In particular, the AOJ should conduct a search using the other claims number identified as having been used to file that claim, and it should be determined whether the documents may be contained in a separate folder using that file number.   

If the efforts undertaken to locate these records are unsuccessful, the AOJ should document the attempts that were made to locate them and explain why further attempts to locate or obtain these records would be futile.  The AOJ should also notify the Veteran and his representative.

2.  The AOJ should contact the Veteran and his representative and request copies of any documentation that was previously submitted in connection with his earlier claim filed in February 2003.  

If the Veteran does not have copies of any documents submitted, he should be asked to identify the nature of the evidence which he claims is missing.  

If the Veteran indicates that there were medical records associated with the earlier claim, he should be asked to provide the names and addresses of the health care providers.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



